Citation Nr: 0515437	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  03-13 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a right 
knee disability.  He responded by filing a December 2002 
Notice of Disagreement, and was sent a January 2003 Statement 
of the Case.  He then filed an April 2003 VA Form 9, 
perfecting his appeal of this issue.  In January 2005, he 
testified personally before the undersigned Acting Veterans 
Law Judge.  

The issue of whether new and material evidence has been 
submitted to reopen the veteran's service connection claim 
for a left knee disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  Competent evidence has not been presented establish that 
the veteran's current osteoarthritis of the right knee is due 
to or the result of an in-service disease or injury, or was 
incurred within a year of service separation.  



CONCLUSION OF LAW

The criteria for the award of service connection for a right 
knee have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that prior to the 
initiation of this claim, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the January 2003 
Statement of the Case, the various Supplemental Statements of 
the Case, and December 2001 and December 2002 RO letters to 
the veteran notifying him of the VCAA, he has been advised of 
the laws and regulations governing the claim on appeal and 
the evidence that he must supply and the evidence that VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at the VA medical centers in Lake City 
and Gainesville, FL, and these records were obtained.  
Private medical records have also been obtained, as indicated 
by the veteran.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  For these reasons, his appeal is 
ready to be considered on the merits.  

In January and April 2005, the veteran submitted additional 
evidence not considered by the RO.  However, he also 
submitted a January 2005 waiver of agency of original 
jurisdiction consideration.  Therefore, these records may be 
considered by the Board at this time, and a remand of the 
veteran's claim is not necessary.  See 38 C.F.R. § 20.1304 
(2004).  

The veteran's representative has also suggested that 
additional service medical records regarding treatment of the 
veteran's knees may be available.  However, the Board notes 
the veteran's service medical records have already been 
obtained, and do not appear to be incomplete.  Therefore, in 
the absence of any other evidence confirming that additional 
service medical records may in fact be available, the Board 
concludes that all reasonable efforts have been made to 
assist the veteran in the development of his claim, and that 
no further delay is warranted.  See 38 U.S.C.A. § 5103A (West 
2002).  

Finally, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), in which the Court held 
that 38 U.S.C.A. § 5103(a) requires VA to provide notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claim on appeal in October 2002, 
subsequent to the passage of the VCAA and the modifications 
to 38 U.S.C. § 5103(a) therein.  Prior to that initial 
decision and subsequent to the passage of the VCAA, the RO 
provided notice to the veteran of the laws and regulations 
governing the claim on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain, as 
has already been discussed above.  Finally, the veteran's 
claim was adjudicated on at least one occasion, in January 
2003, in light of the additional development performed 
subsequent to October 2002.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

The veteran seeks service connection for a right knee 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  In addition, 
when certain statutorily-specified disabilities, such as 
arthritis, manifest to a compensable degree within a 
specified time period after service separation, service 
connection for such a disability will be presumed.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The veteran alleges that he injured his knees following a 
parachute jump during a field training exercise in Germany in 
1963.  His DD-214 confirms he was awarded the parachutist's 
badge, indicating he participated in airborne exercises.  
However, his service medical records are negative for any 
diagnosis of or treatment for a right knee injury.  
Additionally, on service separation medical examination in 
April 1968, he was without any abnormalities of the right 
knee, and on his concurrent report of medical history, he 
denied any history of a "trick" or locked knee.  In a 
written statement received in April 2005, another soldier who 
served with the veteran noted that the veteran ceased playing 
basketball on at least one occasion secondary to an earlier 
knee injury.  

Subsequent to service, the veteran underwent VA medical 
examination in September 1985, at which time his joints, 
including his right knee, displayed full mobility and normal 
muscle development.  No right knee disability was diagnosed 
at that time.  An October 2001 VA treatment notation reflects 
a diagnosis of osteoarthritis of the right knee.  No cause or 
date of onset was noted for this disability.  

More recently, the veteran has also received private medical 
treatment for knee and hip pain at the Archbold Memorial 
Hospital.  The medical records reflect no date of onset for 
these disabilities.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a right knee disability.  The 
veteran's service medical records are negative for any 
diseases or injuries of the right knee.  While it is 
plausible he did in fact sustain a right knee injury during 
airborne training in service, the Board notes that a post-
service knee injury was not diagnosed until 2001, more than 
30 years after service separation.  A September 1985 VA 
medical examination noted no disabilities of the veteran's 
right knee at that time.  While he has presented both private 
and VA medical evidence confirming a current diagnosis of 
osteoarthritis of the right knee, no medical expert has 
suggested the onset of such a disability during military 
service, or within a year thereafter.  Therefore, the Board 
can only conclude, based on the evidence of record, that any 
injuries of the right knee sustained during military service 
were acute and transitory and without residuals, as no right 
knee disabilities were noted at service separation or within 
a year thereafter.  In the absence of any evidence to the 
contrary, other than the veteran's own contentions, service 
connection for a right knee disability must be denied.  

The veteran himself asserts that his right knee disability 
began during military service.  However, as a layperson, his 
assertions regarding medical etiology, causation, and 
diagnosis are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In reviewing the veteran's claim, the Board notes that he has 
not been afforded a VA medical examination specifically to 
address the question of a medical nexus between his current 
disability, and any in-service disease or injury.  However, 
the U.S. Court of Appeals for the Federal Circuit has held 
that in order for a VA examination to be necessary, "the 
veteran is required to show some causal connection between 
his disability and his military service.  A disability alone 
is not enough."  Wells v. Principi, 326 F.3d 1381, 1383-84 
(Fed. Cir. 2003).  Thus, a VA examination is not warranted in 
the present case, based on the evidence of record.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a right knee disability, 
as no competent evidence has been presented indicating such a 
disability began during active military service, or within a 
year thereafter.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for a right knee disability 
is denied.  


REMAND

In his April 2003 VA Form 9, the veteran also expressed 
disagreement with the RO's October 2002 finding that no new 
and material evidence had been submitted to reopen his 
service connection claim for a left knee disability.  Because 
this statement was received within a year of the October 2002 
rating decision, it is accepted by the Board as a timely 
Notice of Disagreement.  Accordingly, because a timely Notice 
of Disagreement regarding this issue has been submitted, a 
remand is required in order for the RO to provide the veteran 
a Statement of the Case.  The U.S. Court of Appeals for 
Veterans Claims held in Manlincon v. West [12 Vet. App. 238 
(1999)], that, when a notice of disagreement has been timely 
filed, the Board should remand, rather than refer, the issue 
to the RO for the issuance of a Statement of the Case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); see also 
38 U.S.C.A. § 7105(d)(1) (West 2002).  Thereafter, the 
veteran must submit a timely substantive appeal in order for 
this issue to be perfected for appeal to the Board.  See 38 
U.S.C.A. § 7105 (West 2002).  

Therefore, in light of the above, this issue is remanded for 
the following additional development:

The RO should provide the veteran and his 
representative a Statement of the Case 
regarding the issue of whether new and 
material evidence has been submitted to 
reopen the veteran's claim for service 
connection for a left knee disability.  The 
veteran and his representative are hereby 
notified that, following the receipt of the 
Statement of the Case concerning this issue, 
a timely substantive appeal must be filed if 
appellate review by the Board is desired.  If 
and only if a timely substantive appeal is 
filed should this issue be returned to the 
Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


